DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending and under examination.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  “fastening assembly” should read “fastener” in view of par. 0109 of the instant specification, as published. The “fastening assembly” (340) is shown in Fig. 14A and does not seem to point correctly at any portion of the fastener (354) or rod (352) in the drawings and so this change could also be made to the drawings. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  "generally about 90 degrees" should read "about 90 degrees" and additionally, “the longitudinal axis” should read “a longitudinal axis” as to properly introduce this element.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Doudican et al. (US Patent No. 5,798,463), hereinafter Doudican, in view of Seok et al. (US 2011/0094307), hereinafter Seok.
Regarding claims 1, 5-6, and 8-9, Doudican discloses a method of offset load testing a composite tubular specimen (16) comprising as in claims 1 and 8: (a) providing a testing apparatus having a pair of arms including a “fixed arm” (46/40) and a “mobile arm” (40/46) (Figs. 1-2, 5 where one “arm” would move relative to the other during operation making up the “fixed” and “mobile” arms as in the claims) located at the outer half of the mounting grips (12, 14) (3:21-3:67; 4:14-4:51; 6:4-6:25);
claims 6 and 9] (3:21-3:35; 4:21-4:40) (best illustrated in Figs. 3-4 showing the transverse 90 degree alignment as in claim 5); and 
(d) moving the mobile arm (relative to the fixed arm) as to impart an offset load to the tubular specimen (4:52-5:10; 5:22-5:39; and 6:26-6:32) (Figs. 1-2 and 5).
Doudican does not explicitly disclose that the ‘tubular’ composite specimen (16) also has a defect. 
However, Seok discloses a similar specimen to that of Doudican above, in that it is also designed to be used in a testing capacity (Seok, par. 0004-0005, 0011). Seok discloses introducing a notch into the pipe specimen (par. 0011, 0034, ref. claim 1) and using it for a testing capacity, demonstrating that this was known in the art, and that producing defects in testing materials does not render them unsatisfactory for the intended purpose. As such, one of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques of Seok involving the production of a test composite into the process above of Doudican. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there is a defect introduced into the tubular test specimen above, as is claimed. 
Regarding claim 2, Doudican/Seok discloses the subject matter of claim 1, and further discloses that the machine is a tensile testing machine or compressive testing machine (Doudican, Figs. 2 and 5; 4:52-4:60; 5:40-5:47; 6:26-6:32).
Regarding claims 3-4, Doudican/Seok discloses the subject matter of claim 1, and further discloses generating at least one defect or “notch” which reads on the claimed “wrinkle” in the tubular specimen (Seok, par. 0011, ref. claim 1) as was outlined in claim 1 above. 
Regarding claim 7, Doudican/Seok discloses the subject matter of claim 1, and the compressive strain testing of Doudican would inherently cause some bending to the material (Doudican, 5:22-5:40). Additionally or alternatively, Seok also teaches bending the testing composite (Seok, par. 0034) by applying a bending load. It would have been obvious to one of ordinary skill in the art to have incorporated these techniques from Seok for the same reasons as discussed in claim 1 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/ANDREW D GRAHAM/Examiner, Art Unit 1742